Title: To Thomas Jefferson from James Madison, 9 April 1804
From: Madison, James
To: Jefferson, Thomas


          
            Dear Sir 
            Washington Apl 9. 1804
          
          I recd. last night the inclosed letters from Mr Livingston, which afford another proof that the French Government, however deficient it may be in other attributes is an enlightened one. It would be better no doubt if our objects could be attained by our own means only, but friendly interpositions of other Govts. in such a case ought not only to be accepted but to be acknowledged with respect & sensibility. And I shall presume so far on your concurrence in this idea, as to authorise Mr. Livingston to make such an acknowledgment. I have recd. also by the last mail letters from Mr. Pinkney down to Jany. 24. The principal one being long & in Cypher cannot be forwarded by this opportunity. It appears from the others that he is teazing the Spanish Govt. on the subject which was not to be touched without the presence or the advice of Mr. Monroe. Under the prohibition to make & the permission to accept offers, he is continually offering to accept. And it is pretty evident that he is spurred on from intermediate quarter from motives sufficiently obvious. I hope to be able to forward the communications by the next mail.
          The Annual register for 1764 contains the orders of the French Govt. to Abbedie to deliver Louisiana to Spain, referring to the 3 of Novr. as the date of the Cession by France, & to the 13 of that Month for the acceptance of Spain; and observes that these acts accompany the orders. It being probable that they remain among the archives of the Province I write this day to Claibourne, to search for & transmit copies with copies of any other documents applicable to the question. I have taken up the subject of our title to the Perdido with some particularity since your departure, and shall substitute what I have written in place of the brief observations which I read you in the letter to Mr. Livingston. I thought it proper that he should be furnished with all our ideas, considering the importance of the French Govt. in the question, and it only anticipated the task which would be incident to the instructions to Mr. Monroe.
          No answer has yet been recd from Russell.
          With respectful attachment yrs
          
            James Madison 
          
          
            P.S. 
            I inclose herewith an Exequatur for a French Consul whose case is explained by communications from Mr. Pichon also inclosed. Under the circumstances of the case it appears to me expedient to grant the exequatur. It has been granted on slighter grounds. And I am assured by Mr. P. that the appt. to Kentucky was made solely with a view to give him his salary as Consul which is 12,000 livres a year. Mr. P. expects that he will be appd. to N. Orleans, & would have sent him thither instead of to Natches, if Mr. Laussat had not interposed a functionary at the former port. The idea of a Consul for Kentucky was suggested it seems by an Exequatur formally granted to a Spanish Consul whose Commission comprehended Virginia & Kentucky.
            The Leyden Gazette will be worth your reading for the sake of the comment on the Rept. of the Committee of Congress touching the acquisition of N.O. & the Floridas
          
        